Case: 09-20672 Document: 00511276549 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 09-20672
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

MALON JACKSON, also known as Samera Zaid,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-569-2


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Malon Jackson pled guilty and was given a 65-month sentence for one
count of conspiracy to commit mail fraud, wire fraud, and bank fraud, and for
one count of aggravated identity theft and aiding and abetting.
       On appeal, Jackson argues that the district court erred by applying a four-
level enhancement pursuant to U.S.S.G. § 3B1.1 based on Jackson’s role as a
leader or organizer in the offense. The determination that a defendant is a
leader or organizer is ordinarily a factual finding reviewed by this court for clear

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20672 Document: 00511276549 Page: 2 Date Filed: 10/27/2010

                                   No. 09-20672

error.    United States v. Cabrera, 288 F.3d 163, 173 (5th Cir. 2002).         The
Government argues, however, that because Jackson withdrew her objection to
the enhancement, review is for plain error.
         With respect to Jackson’s contention that she did not act as a leader or
organizer of the conspiracy, there was no error, plain or otherwise. The facts in
the presentence report and Jackson’s own admissions during her rearraignment
provide evidence that she recruited Leslie Washington to participate in the
conspiracy, provided her with information to open fraudulent credit card
accounts, and paid Washington for her expenses. Further, Washington collected
fraudulent credit cards that were mailed to various addresses and forwarded
those credit cards to Jackson at addresses she provided. Jackson also recruited
at least three other individuals to participate in the conspiracy. There was
therefore no error in the district court’s conclusion that Jackson acted as a leader
or organizer in the conspiracy. See United States v. Giraldo, 111 F.3d 21, 24 (5th
Cir. 1997).
         Jackson has moved this court pro se to dismiss her counsel and to appoint
substitute counsel. “Counsel may be relieved upon a showing that there is a
conflict of interest or other most pressing circumstances or that the interests of
justice otherwise require relief of counsel.”           Fifth Circuit Plan For
Representation under the Criminal Justice Act § 5(B). Jackson has failed to
make such a showing.
         For the foregoing reasons, the judgment of the district court is
AFFIRMED. Jackson’s motion to dismiss retained counsel and to have new
counsel appointed is DENIED. Jackson may bring any “ineffective assistance
of counsel” claims in a 28 U.S.C. § 2255 motion.




                                         2